NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

________________________

JAY BONANZA BRILEY,                  :
                                     :
                                     :              Civ. No. 17-12127(RMB)
                  Petitioner         :
            v.                       :
                                     :                    OPINION
                                     :
MR. ORTIZ, WARDEN,                   :
                                     :
               Respondent            :
______________________________

      Petitioner,    Jay   Bonanza       Briley,   was    incarcerated    in    the

Federal   Correctional     Institution       in    Fort   Dix,   New   Jersey   on

November 28, 2017, when he initiated this action under 28 U.S.C.

§ 2241, challenging the Bureau of Prison’s Residential Reentry

Center (“RRC”) placement decision. (Pet., ECF No. 1.)

      On April 26, 2018, Respondent filed an answer to the petition.

(ECF No. 5.) Petitioner filed a reply on May 29, 2018. (ECF No.

9.) On June 29, 2018, this Court issued an Opinion and Order,

denying the petition for writ of habeas corpus under 28 U.S.C. §

2241. (Opinion, ECF No. 12; Order, ECF No. 13.)

      This matter comes before the Court upon the following motions

filed by Petitioner after this Court denied his habeas petition:

(1) Petitioner’s motion for summary judgment (ECF No. 14); (2)

motion for reconsideration (ECF No. 17); (3) motion for leave to
file evidence (ECF No. 19); (4) motion to compel (ECF No. 22); and

(5) emergency motion to amend petition. (ECF No. 24.) Respondent

did not respond to Petitioner’s motions. For the reasons discussed

below,     the     Court   will     deny          Petitioner’s   motion   for

reconsideration.

II.   DISCUSSION

      A.   18 U.S.C. §§ 3621(b) and 3624

      Two statutory provisions govern the BOP's authority to place

prisoners in RRCs. Brown v. Warden Fairton FCI, 617 F. App'x 117,

118 (3d Cir. 2015) (per curiam). Under 18 U.S.C. § 3621(b), the

BOP has discretion to permit a prisoner to serve all or part of

his sentence in an RRC. Id. at 118. The factors the BOP must

consider include:

           (1)   the    resources            of     the    facility
           contemplated;

           (2) the      nature    and    circumstances      of   the
           offense;

           (3) the history and characteristics of the
           prisoner;

           (4) any statement by the court that imposed
           the sentence—

                   (A) concerning the purposes for which the
                   sentence to imprisonment was determined
                   to be warranted; or

                   (B) recommending a type of penal or
                   correctional facility as appropriate;
                   and

           (5) any pertinent policy statement issued by

                                        2 
 
          the Sentencing Commission pursuant to section
          994(a)(2) of title 28.
18 U.S.C. § 3621(b).

     Under 18 U.S.C. § 3624, “the BOP ‘shall, to the extent

practicable, ensure that a prisoner serving a term of imprisonment

spends a portion of the final months of that term (not to exceed

12 months) under conditions that will afford that prisoner a

reasonable opportunity to adjust to and prepare for the reentry of

that prisoner into the community.’” Brown, 617 F. App’x at 118.

     “In calculating the appropriate length and place of pre-

release custody, the BOP is required to determine placement ‘on an

individual basis’ and ‘in a manner consistent with [18 U.S.C. §

3621(b)],’ which sets forth five factors that the BOP must consider

in determining a prisoner's place of imprisonment.”   Moncrieffe v.

Yost, 367 F. App'x 286, 287 (3d Cir. 2010) (per curiam) (quoting

18 U.S.C. § 3624(c)(6)(A) & (B); 28 C.F.R. § 570.22.) Judicial

review of the BOP’s decision is for abuse of discretion. Vazquez

v. Strada, 684 F.3d 431, 434 (3d Cir. 2012) (per curiam).

     B.   Petitioner’s Motion for Reconsideration

     Petitioner filed a motion for reconsideration of this Court’s

Opinion and Order denying his petition for writ of habeas corpus.

(Mot. for Reconsideration, ECF No. 17.) Petitioner contends the

Court made a mistake in finding that the BOP considered Dr.

Blumberg’s psychological opinion regarding Petitioner’s need for

services in making the determination that a 150 to 180-day period

                                 3 
 
of RRC placement was appropriate. (Id., ¶8.)

      Petitioner contends he has obtained evidence that the BOP did

not   provide   an   individualized        consideration   of   the   relevant

factors under § 3621(b) in making Petitioner’s RRC placement

decision. (Mot. for Reconsideration, ECF No. 17 at 1, ¶1.) In

support of his argument that the BOP did not consider his need for

psychotherapy, Petitioner alleges as follows:

           [1] On November 28, 2017, Unit Team submitted
           a [sic] incomplete and inaccurate ISDS Plan,
           because Unit Team failed to state in the
           Community Programming Re-Consideration Form's
           comment    section,   Petitioner's    specific
           release preparation need for psychotherapy, as
           stated   on   exhibit  1,   the   Petitioner's
           Community Programming Re-Consideration Form.

           [2] The CMC and AW recommendation the
           Petitioner receive 6 months of RRC placement
           for his psychotherapy from the Petitioner's
           second Re-Consideration Form, dated November
           3, 2017, that the CMC and AW denied was not a
           part of the Petitioner's third Community
           Programming   Re-Consideration   Form   dated
           November 28, 2017.

           [3] The incomplete and inaccurate Community
           Programming       Re-Consideration      Form's
           documentation was then transferred onto
           Petitioner's   BP-S210,    the   Institutional
           Referral For RRC Placement Form's section
           "Specific release preparation" needs, and
           forwarded   to   the   Community   Corrections
           Management office to find an RRC in the
           Fairfax, Virginia area, see exhibit 2 for
           Petitioner's BP-S210 Form.

           [3] BP-S210 Form states the documents that was
           contained in Petitioner's RRC placement packet
           that was forwarded to the CCM, and none of the
           documents contained the Petitioner's specific

                                      4 
 
           release preparation need for psychotherapy.

(Mot. for Reconsideration, ECF No. 17 at 1.)

      In the District of New Jersey, motions for reconsideration

are governed by Local Civil Rule 7.1(i), which provides:

           Unless otherwise provided by statute or rule
           (such as Fed. R. Civ. P. 50, 52 and 59), a
           motion for reconsideration shall be served and
           filed within 14 days after the entry of the
           order or judgment on the original motion by
           the Judge or Magistrate Judge. A brief setting
           forth concisely the matter or controlling
           decisions which the party believes the Judge
           or Magistrate Judge has overlooked shall be
           filed with the Notice of Motion.

      The purpose of a motion for reconsideration is to present

newly discovered evidence or to correct manifest errors of law or

fact. Howard Hess Dental Laboratories Inc. v. Dentsply Intern.,

Inc., 602 F.3d 237, 251 (3d Cir. 2010) (quoting Max's Seafood Café

v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (quoting Harsco

Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985)). Accordingly,

a   judgment   may   be   altered   or        amended   if   the   party   seeking

reconsideration shows at least one of the following grounds: (1)

an intervening change in the controlling law; (2) the availability

of new evidence that was not available when the court granted the

motion for summary judgment; or (3) the need to correct a clear

error of law or fact or to prevent manifest injustice.” Howard

Hess Dental Laboratories Inc., 602 F.3d at 251.

      Upon review of the record, the Court did not err in finding


                                         5 
 
that the BOP considered Dr. Blumberg’s opinion among the relevant

factors under § 3621(b) in making Petitioner’s RRC placement

decision. In answer to the petition, Respondent submitted the

Declaration of Frederick Olsen (“Olsen Decl.”), Petitioner’s Case

Manager who participated in the Unit Team that made Petitioner’s

RRC placement recommendation. (Olsen Decl., ECF No. 5-5.) Olsen

stated that the Unit Team considered all factors under § 3621(b),

as well as Petitioner’s need for services when making the first

RRC placement recommendation that was ultimately rejected. (Olsen

Decl., ¶6, ECF No. 5-5; Attach. 1 (May 2017 RRC Consideration Form)

ECF   No.     5-6    at      2.)    Upon       reconsideration          of    their     first

recommendation, the Unit Team expressly addressed Dr. Blumberg’s

opinion and recommended a 210 to 240-day RRC placement period.

(Olsen Decl., ECF No. 5-5, ¶7.)

      Respondent also submitted the Declaration of Barbara Nevins,

the   Case    Management       Coordinator          (“CMC”)      who    determined       that

Petitioner’s        mental    health       issues    could       be    addressed      through

psychotherapy while in an RRC or during Supervised Release, and

therefore,     Petitioner          did   not    require      a    210    to   240-day    RRC

placement. (Nevins Decl., ECF No. 5-2, ¶3) (emphasis added). Based

on Nevins’ decision, the Unit Team reconsidered Petitioner’s RRC

placement and recommended 150 to 180-days RRC placement, which

Nevins found was more appropriate. (Id., ECF No. 5-2 at ¶4.)

      Olsen    declared        that      when       the   Unit        Team    reconsidered

                                               6 
 
Petitioner’s RRC placement on November 28, 2017 and recommended

150 to 180-days, “the final recommendation was made after a

weighing of all statutory criteria, and was made with the 12 month

placement in mind. As indicated, the recommendation was also made

after consideration of Petitioner’ [sic] mental health issues.”

(Olsen Decl., ECF No. 5-5, ¶¶9-11.) In view of the history of

Petitioner’s    RRC    placement   decision,      and    the   declarations   of

Frederick Olsen and Barbara Nevins, the BOP’s failure to include

a comment on the forms completed for Petitioner’s final RRC

placement decision that Petitioner requires psychotherapy upon

reentry  is not persuasive evidence that the BOP failed to consider

Dr. Blumberg’s opinion in making that decision.

          B.     Petitioner’s    Motion     for    Summary
                 Judgment, Motion for Leave to File
                 Evidence, Motion to Compel, and Emergency
                 Motion to Amend Petition

     “A case becomes moot—and therefore no longer a ‘Case’ or

‘Controversy’    for    purposes   of        Article    III—'when   the   issues

presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.’” Already LLC v. Nike, Inc.,

568 U.S. 85, 91 (2013) (quoting Murphy v. Hunt, 455 U.S. 478, 481

(1982) (per curiam) (some internal quotation marks omitted)).

“[A]n ‘actual controversy’ must exist not only ‘at the time the

complaint is filed,’ but through ‘all stages’ of the litigation.”

Id. at 90-91 (quoting Alvarez v. Smith, 558 U.S. 87, 92 (2009)


                                        7 
 
(internal   quotation    marks   omitted)    (additional   citations

omitted)). Petitioner’s motion for summary judgment, motion for

leave to file evidence, motion to compel discovery and emergency

motion to amend the petition are moot because the Court denied the

petition for writ of habeas corpus approximately two weeks before

Petitioner filed the first of these motions, and the Court now

denies Petitioner’s motion for reconsideration.

III. CONCLUSION

     The Court will deny Petitioner’s motion for reconsideration

and finds that Petitioner’s motion for summary judgment, motion

for leave to file evidence, motion to compel discovery, and

emergency motion to amend the petition are moot.



An appropriate Order follows.

Date: February 8, 2019


                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                 8 
 
